Weiss, J.
(dissenting). We respectfully dissent and would confirm respondent’s determination.
Tax Law § 605 (a) (1) defines a resident as an individual who is domiciled in this State unless he maintains no permanent place of abode in this State, maintains a permanent place of abode elsewhere and spends, in the aggregate, not more than 30 days of the taxable year in this State. Sections 611 and 612 provide that income of a resident shall be taxable by this State. Further, an individual may be a resident of this State for tax purposes, even though he would not be a resident for other purposes, so long as he is domiciled in this State (20 NYCRR 102.2 [d] [1]). This regulation defines domicile as “the place which an individual intends to be his permanent home — the place to which he intends to return whenever he may be absent” (20 NYCRR 102.2 [d] [1]). Respondent concluded that petitioners’ relocation from New York to Canada, then to Wisconsin and ultimately back to New York were the sole results of assignments by the employer of petitioner Francis L. McKone (hereinafter petitioner) and within the realm of his duties as a corporate officer. Respondent further held that petitioners “failed to clearly show that their move to Canada was of such a permanent nature as to effect a change of domicile”.
If the facts and the reasonable inferences to be drawn therefrom provide a rational basis for respondent’s conclusions, the determination cannot be disturbed (see, Matter of Liberman v Gallman, 41 NY2d 774). Certain pertinent principles of law relevant to this proceeding are well settled. “To create a change of domicil, both the intention to make the new location a fixed and permanent home and actual residence at such location, animus et factus, must be present; residence without intention, or intention without residence, is of no avail” (17 NY Jur, Domicil and Residence, § 12 [1961]; see, Matter of Newcomb, 192 NY 238). “The evidence to establish the required intention to effect a change in domicile must be clear and convincing * * * The presumption against a foreign domicile is stronger than the general presumption against a change of domicile” (Matter of *1056Bodfish v Gallman, 50 AD2d 457, 458; accord, Matter of Klein v State Tax Commn., 55 AD2d 982, 983, affd 43 NY2d 812). If a party has overcome these heavy burdens, however, any period of residence, however short, when coupled with the requisite intent is sufficient to establish a new domicile (Dupuy v Wurtz, 53 NY 556).
These principles in mind, examination of the record confirms that the move to Canada by petitioner and his wife was of indefinite duration dependent solely upon the orders from petitioner’s employer. While petitioner testified on direct examination that when he moved to Canada he had no intention of returning to New York, he testified on cross-examination that as a career employee he was prepared to accept transfer or assignment to any location designated by his employer for whatever duration of time specified. He further stated that officers were frequently required to change job locations, that the duration of time at any location was indefinite and that he had no written contract of employment.
The evidence to establish a change of domicile must be clear and convincing, showing an intent to change that domicile (see, Matter of Bodfish v Gallman, supra, p 459). Thus, when it appeared that the taxpayer’s motive in moving to England may have been to avoid an intolerable marriage, despite the fact he worked and lived there for 16 years, the Court of Appeals failed to find sufficient evidence of intent to change domicile (Matter of Shapiro v State Tax Commn., 50 NY2d 822, revg 67 AD2d 191). Similarly, when the taxpayer returned to this State because of his wife’s ill health, after he had acquired a large estate and extensive business involvements in Jamaica, the Court of Appeals found that sufficient steps had not been taken to show a clear and convincing intent to establish a new domicile in Jamaica (Matter of Reeves v State Tax Commn., 52 NY2d 959, revg 74 AD2d 934).
This court has rejected contentions that acceptance of employment in, and relocation to, foreign countries evinced and intent to change one’s domicile (see, Matter of Babbin v State Tax Commn., 67 AD2d 762, affd 49 NY2d 846; Matter of Klein v State Tax Commn., supra; Matter of Bodfish v Gallman, supra; see also, Matter of Minsky v Tully, 78 AD2d 955; but cf. Matter of Bernbach v State Tax Commn., 98 AD2d 559). Similarly moves to other States in which permanent residences are established do not necessarily provide clear and convincing evidence of an intent to change one’s domicile (see, e.g., Matter of Zinn v Tully, 54 NY2d 713, revg 77 AD2d 725). Moves by corporate executives to new assignments are frequently made during the climb up the *1057ladder of success. It is for this very reason that we upheld respondent and reaffirmed the principle that changes in residence occasioned solely to accept transfers in accordance with the wishes of an employer are not dispositive of a change in domicile (Matter of Mercer v State Tax Commn., 92 AD2d 636; Matter of Bernbach v State Tax Commn., supra). It is undisputed that the changes in petitioners’ residences were caused solely because of transfers made by the employer and that they would go anywhere they were assigned. There is neither evidence nor a basis for any contrary conclusion.
In short, courts generally defer to respondent’s broad fact-finding powers in determining whether a taxpayer has changed his domicile. Although proof in this record may also support a contrary conclusion, we cannot say that substantial evidence is lacking to sustain the determination made here by respondent (see, Matter of Babbin v State Tax Commn., supra, 49 NY2d, at pp 847-848). Accordingly, we would confirm the determination and dismiss the petition.